Per Curiam,
Before the Lancaster city school district issued the bonds which appellants refuse to accept, the statement required by the statute was filed in the office of the clerk of the court of quarter sessions of the county; but it is urged that the issue is invalid because $20,000 of the proceeds of these bonds are to be applied to the payment of $20,000 of the bonds alleged to have been unlawfully issued in 1890. Whether the bonds of 1890 were valid or void, it is admitted that they were issued for an indebtedness of the school district, which it could then have been compelled to pay. At that time, or subsequently, the school district could have issued valid bonds for the discharge of that indebtedness, if the first issue had been declared invalid; and, in the present issue of $50,000, in which no statutory requirement has been disregarded, provision is made for the payment of the said prior indebtedness of $20,000. It is so manifest that, without regard to the legality of the issue of the bonds of 1890, the school district has a right to provide for the payment of its indebtedness, and having done so in issuing the $50,000 of bonds purchased by the appellants, nothing further need be said in affirming the judgment of the court below.
Judgment affirmed.